EXHIBIT RELEASE AGREEMENT This Release Agreement (the “Agreement”), made and entered into this 4th day of May, 2007 by and between Cyberonics, Inc., a Delaware corporation, having its principle place of business at 100 Cyberonics Blvd., Houston TX77058 (the "Company") and John Riccardi, an individual residing in League City, Texas (the "Individual"). WHEREAS, Individual was previously employed by Company; and WHEREAS, such employment was terminated as of May 11, 2007; and WHEREAS, Company is willing to provide Individual with certain consideration to which Individual is not otherwise entitled in exchange for a release from Individual; NOW, THEREFORE, in consideration of a payment to Individual of an amount determined by Company to be equal to that which would have been earned by Individual under the Fourth Quarter 2007 Bonus Program had Individual been employed as of the date that Program payments are made, less applicable deductions, as well as forgiveness of any obligation for Individual to repay monies paid by Company to or on behalf of Individual under the previously signed Relocation Agreement (the “Relocation Agreement”), the parties agree as follows: 1.Termination of Employment.Individual and Company acknowledge that Individual's employment by Company was terminated as of May 11, 2.Release. Individual, individually and on behalf of Individual’s heirs, executors, administrators, successors and assigns, hereby fully and finally RELEASES, ACQUITS and FOREVER DISCHARGES the Company and its officers, directors, shareholders, subsidiaries and other affiliates, predecessors and successors in interest, agents and representatives, employees and insurers from all claims, demands, liability and causes of action of whatsoever nature, whether in contract or tort, whether pursuant to statute or common law including, but not limited to, the Title VII Discrimination in Employment Act and the Americans With Disabilities Act, all as amended, and any other applicable federal or state statutes arising out of or pertaining to Individual’s employment with the Company and any of its predecessors or affiliates. Company hereby fully and finally RELEASES, ACQUITS and FOREVER DISCHARGES Individual from all claims, demands, liability and causes of action of whatsoever nature, whether in contract or tort, arising out of or pertaining to the repayment of monies paid by Company to or on behalf of Individual under the Relocation Agreement. 3.Covenants Not to Sue.Individual agrees and covenants not to sue or prosecute any claim that might now or ever be asserted arising out of or pertaining to Individual’s employment with the Company and any of its predecessors or affiliates. 4.Indemnification.
